134 F.2d 335 (1943)
L. J. MARQUIS & CO. et al.
v.
SECURITIES AND EXCHANGE COMMISSION.
Circuit Court of Appeals, Second Circuit.
February 4, 1943.
Before SWAN, AUGUSTUS N. HAND and CLARK, Circuit Judges.
PER CURIAM.
Ordered that the Clerk of the United States Circuit Court of Appeals for the Second Circuit shall certify the entries upon the docket with respect to the said petition to review and physically transmit and transfer such certificate, together with the said petition filed herein and together with all papers and documents now on file with the Clerk of this Court in connection therewith, to the Clerk of the United States Circuit Court of Appeals for the Third Circuit.